Title: Notes on Senate Debates, 29 April 1800
From: Jefferson, Thomas
To: 


1800.
Apr. 29. Jury bill under considn.
Mr. Dexter & Hillhouse & mr Read insisted in the fullest & most explicit terms that the common law of England is in force in these states and may be the rule of adjudication in all cases where the laws of the US. have made no provision.
Mr. Livermore seemed to urge the same, tho’ he seemed to think that in criminal cases it might be necessary to adopt by an express law.
Mr. Tracy was more reserved on this occasion. he only said that Congress might by a law adopt the provisions of the Common law on any subject, by a reference to that, without detailing the particulars: as in this bill it was proposed that the Marshals should summon juries ‘accdg to the practice of the Common law.’
